On the court’s motion, the notice of appeal and the order of this court dated January 22, 1968 which assigned counsel to prosecute the appeal are amended to show that the appeal is from an order of the County Court, Westchester County, dated November 27, 1967. It appears that that was the order intended to be appealed from; and both sides briefed the appeal as being from that order. (Code Crim. Pro., § 524-c.) Order dated November 27, 1967 affirmed. No opinion. Christ, Acting P. J., Rabin, Benjamin, Munder and Martuseello, JJ., concur.